Citation Nr: 1100061	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-36 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial increased rating for service-connected 
posttraumatic stress disorder (PTSD), evaluated as noncompensably 
disabling from October 5, 2007 to November 16, 2009 and as 
10 percent disabling since November 17, 2009.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1961 to April 1970 
and from January 1991 to May 1991.  Service personnel records 
reflect the Veteran's service in the Republic of Vietnam as well 
as his receipt of the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2008 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa 
which granted service connection for PTSD and assigned a 
noncompensable disability rating, effective from October 5, 2007.  

During the current appeal, and specifically by a December 2009 
rating action, the RO increased the disability rating assigned to 
the Veteran's service-connected PTSD to 10 percent, effective 
from November 17, 2009.  The Veteran, through his representative, 
has indicated continued dissatisfaction with this rating in 
subsequent correspondence to the RO.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating Disabilities, 
the pending appeal as to that issue is not abrogated].  
Accordingly, the Veteran's increased rating claim remains on 
appeal and has been characterized as is listed on the title page 
of this decision.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2010).  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

In September 2009, the Veteran requested a videoconference 
hearing before a Veterans Law Judge (VLJ).  This hearing was 
scheduled in December 2010.  Several days prior to that hearing, 
the Veteran appears to have contacted the Board and requested an 
in-person hearing before a VLJ at the RO rather than the 
videoconference hearing.  A complete and thorough review of the 
claims folder indicates that the Veteran has not been provided 
with an in-person hearing before a VLJ at the RO, and the record 
does not reflect that he has withdrawn his request.  

A basic principle of veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before 
the Board will be granted if an appellant expresses a desire to 
appear in person.  Thus, a remand of the present appeal is 
necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Take appropriate steps to schedule the 
Veteran for an in-person hearing at the RO 
with a VLJ in accordance with the Veteran's 
request.  The Veteran should be notified in 
writing of the date, time, and location of 
the hearing.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the scheduled 
hearing, the claims file should be returned 
to the Board in accordance with appellate 
procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


